Citation Nr: 0722649	
Decision Date: 07/25/07    Archive Date: 08/02/07

DOCKET NO.  04-32 382	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for chronic bilateral 
hearing loss disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 




INTRODUCTION

The veteran had active service from April 1961 to April 1969.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision of the 
Cleveland, Ohio, Regional Office (RO) which denied service 
connection for chronic hearing loss disability.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The Department of Veterans 
Affairs (VA) will notify the veteran if further action is 
required on his part.  

In June 2007, the accredited representative submitted a claim 
of entitlement to service connection for chronic tinnitus.  
It appears that the RO has not had an opportunity to act upon 
the claim.  Absent an adjudication, a notice of disagreement, 
a statement of the case, and a substantive appeal, the Board 
does not have jurisdiction over the issue.  Rowell v. 
Principi, 4 Vet. App. 9 (1993); Roy v. Brown, 5 Vet. App. 554 
(1993); Black v. Brown, 10 Vet. App. 279, 284 (1997); 
Shockley v. West, 11 Vet. App. 208 (1998).  Jurisdiction does 
matter and it is not "harmless" when the VA fails to 
consider threshold jurisdictional issues during the claim 
adjudication process.  Furthermore, this Veterans Law Judge 
cannot have jurisdiction of the issue.  38 C.F.R. § 19.13 
(2006).  The United States Court of Appeals for Veterans 
Claims (Court) has noted that:  

Furthermore, 38 U.S.C.A. § 7105 (West 
1991) establishes a series of very 
specific, sequential, procedural steps 
that must be carried out by a claimant 
and the RO or other "agency of original 
jurisdiction" (AOJ) (see Machado v. 
Derwinski, 928 F.2d 389, 391 (Fed. Cir. 
1991)) before a claimant may secure 
"appellate review" by the BVA.  
Subsection (a) of that section 
establishes the basic framework for the 
appellate process, as follows: 
"Appellate review will be initiated by a 
notice of disagreement [(NOD)] and 
completed by a substantive appeal after a 
statement of the case is furnished as 
prescribed in this section."  Bernard v. 
Brown, 4 Vet. App. 384 (1994).  

All steps required for jurisdiction have not been satisfied.  
More recently, the Court again established that jurisdiction 
counts.  Specifically, the Court could not remand a matter 
over which it has no jurisdiction.  Hazan v. Gober, 10 Vet. 
App. 511 (1997).  Therefore, the issue is referred to the RO 
for action as may be appropriate.  Black v. Brown, 10 Vet. 
App. 279 (1997).  If the veteran wishes to appeal from the 
decision, he has an obligation to file a timely notice of 
disagreement and a timely substantive appeal following the 
issuance of the statement of the case.  38 C.F.R. § 20.200 
(2006).  


REMAND

The veteran asserts that service connection is warranted for 
chronic bilateral hearing loss disability as the claimed 
disorder was precipitated by his exposure to radio noise, 
aircraft engine noise, heavy machinery noise, and gunfire 
while serving as an Air Force airborne radio interception 
analyst.  The veteran asserts that he was a crewmember aboard 
uninsulated and unpressurized C-47 aircraft while stationed 
in the Republic of Vietnam.  

Initially, the Board observes that the Court has held that 
the notice requirements of 38 U.S.C.A. § 5103(a) (West 2002) 
and 38 C.F.R. § 3.159(b) (2006) apply to all five elements of 
a service connection claim, including the degree of 
disability and the effective date of an award.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In 
the instant appeal, the veteran was not provided with notice 
of the type of evidence necessary to establish an evaluation 
and an effective date for an initial award for service 
connection for chronic bilateral hearing loss disability. 

The veteran's Air Force service personnel records indicate 
that he served as an Airborne Radio Intercept Analyst 
Specialist with the 6994th Security Squadron at Nha Trang, 
Republic of Vietnam Air Base between August 1967 and August 
1968.  He participated in the defense of his unit's 
operational area during the 1968 Tet Offensive.  

A September 2002 VA audiological evaluation notes that the 
veteran reported that he served in the Republic of Vietnam 
and participated in combat.  The veteran was diagnosed with 
bilateral sensorineural hearing loss disability.  The VA 
audiologist commented that "it is likely that the 
p[atien]t['s] hearing loss is due to military noise 
exposure."  The report of a December 2004 VA audiological 
examination for compensation purposes notes that the veteran 
was diagnosed with bilateral sensorineural hearing loss 
disability.  The examining audiologist opined that:

It is less likely as not that this 
hearing loss was a result of any activity 
during military service.  This conclusion 
is based on an evaluation of all of his 
hearing tests administered in military 
service.  

The examiner failed to specifically discuss the veteran's 
service-related noise exposure.  The VA's statutory duty to 
assist the veteran includes the duty to conduct a thorough 
and contemporaneous examination so that the evaluation of the 
claimed disability will be a fully informed one.  Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  

Accordingly, this case is REMANDED for the following action:  

1.  Review the claims file and ensure 
that all notification and development 
action required by the Veterans Claims 
Assistance Act of 2000 (VCAA) is 
completed.  In particular, the RO should 
ensure that the notification requirements 
and development procedures contained in 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002); 38 C.F.R §§ 3.102, 3.159, 
3.326(a) (2006); and the Court's holding 
in Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006) are fully met.  

2.  Then schedule the veteran for a VA 
examination for compensation purposes in 
order to determine the nature and 
etiology of his chronic bilateral 
sensorineural hearing loss disability.  
All indicated tests and studies should be 
accomplished and the findings then 
reported in detail.  The examiner should 
advance an opinion as to whether it is 
more likely than not (i.e., probability 
greater than 50 percent); at least as 
likely as not (i.e., probability of 50 
percent); or less likely than not (i.e., 
probability less than 50 percent) that 
the veteran's chronic bilateral 
sensorineural hearing loss disability 
originated during active service; is 
etiologically related to his inservice 
aircraft and/or other service-related 
noise exposure; or is any other way 
causally related to active service.  

Send the claims folder to the examiner 
for review of pertinent documents 
therein.  The examination report should 
specifically state that such a review was 
conducted.

3.  Then readjudicate the issue of 
service connection for chronic bilateral 
hearing loss disability with express 
consideration of the provisions of 38 
U.S.C.A. § 1154(b) (West 2002).  If the 
benefit sought on appeal remains denied, 
the veteran and his accredited 
representative should be issued a 
supplemental statement of the case (SSOC) 
which addresses all relevant actions 
taken on the claims, to include a summary 
of the evidence and applicable law and 
regulations considered since the issuance 
of the last SSOC.  The veteran should be 
given the opportunity to respond to the 
SSOC.  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).  


